DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response filed 24 January 2022 has been received and considered.
Claims 1-8, 10-17, 19, and 20 are pending.
This Action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tuomikoski et al. (US 10034174) in view of Chakrabarty et al. (US 9800727) and further in view of Ghose et al. (US 20160239897).
As per claims 1 and 12 Tuomikoski et al. teaches a system and method comprising: providing, by a system, a notification to a customer on an electronic device associated with the customer, the notification provided in response to the customer placing a call for seeking an interaction with an agent of an enterprise, the notification configured to trigger authentication of the customer using an 
receiving, by the system, a status of the authentication of the customer from the application on the electronic device (see column 10 lines 45-49 and column 9 lines 42-59); and 
if the status of the authentication of the customer is a success, connecting the call to the agent by the system to facilitate the interaction between the customer and the agent (see column 10 lines 50-53 and column 9 lines 60-67).
Tuomikoski et al. fails to explicitly disclose identifying the customer, by the system, using a device identifier of the electronic device used by the customer for placing the call; predicting, by the system, an intention of the customer for seeking the interaction with the agent based on the customer identification; and performing, by the system, at least two of: routing the call to the agent suitable for handling the interaction with the customer, determining the suitability of the agent determined based on the predicted intention of the customer, and providing one or more recommendations to the agent for handling the interaction with the customer based on the predicted intention of the customer.
However, Chakrabarty et al. teaches identifying the customer, by the system, using a device identifier of the electronic device used by the customer for placing the call (see column 12 lines 1-15); predicting, by the system, an intention of the customer for seeking the interaction with the agent based on the customer identification (see column 12 lines 16-36); and performing, by the system, at least two of: routing the call to the agent suitable for handling the interaction with the customer, determining the suitability of the agent determined based on the predicted intention of the customer, and providing one or more recommendations to the agent for handling the interaction with the customer based on the predicted intention of the customer (see column 12 lines 16-49 where the call is routed based on the 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the prediction system of Chakrabarty et al. in the Tuomikoski et al. system.
Motivation to do so would have been to provide efficient call routing (see Chakrabarty et al. column 12 lines 50-56).
While the modified Tuomikoski et al. and Chakrabarty et al. system discloses routing and prediction based on the intention, there lacks an explicit teaching of providing one or more recommendations to the agent for handling the interaction with the customer based on the predicted intention of the customer.
However, Ghose et al. teaches routing the call to the agent suitable for handling the interaction with the customer, determining the suitability of the agent determined based on the predicted intention of the customer, and providing one or more recommendations to the agent for handling the interaction with the customer based on the predicted intention of the customer (see paragraphs [0065]-[0068]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the recommendations of Ghose et al. in the modified Tuomikoski et al. and Chakrabarty et al. system.
Motivation to do so would have been to enhance the user experience and/or improve chances of a sale (see Ghose et al. paragraph [0020]).
As per claim 2, the modified Tuomikoski et al., Chakrabarty et al., and Ghose et al. system discloses subsequent to a customer selection of the notification, causing determination of whether the application is present on the electronic device (see Tuomikoski et al. column 10 lines 20-30; column 11 lines 34-59; and column 8 lines 19-41).

As per claim 10, the modified Tuomikoski et al., Chakrabarty et al., and Ghose et al. system discloses the notification corresponds to one of a Short Message Service (SMS) notification, a Web browser notification and an Operating System (OS) notification (see Tuomikoski et al. column 9 lines 30-40).
As per claim 11, the modified Tuomikoski et al., Chakrabarty et al., and Ghose et al. system discloses the call placed by the customer corresponds to one of a call to an interactive voice response (IVR) system, a Voice-Over Internet Protocol (VOIP) call and a Web Real-Time Communication (WebRTC) call (see Tuomikoski et al. column 9 lines 60-67 and column 10 lines 31-53; and Chakrabarty et al. column 12 lines 1-12).
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Tuomikoski et al., Chakrabarty et al., and Ghose et al. system as applied to claims 2 and 12 above, in view of Badger et al. (US 20180241879).
As per claims 3, 4, 13, and 14, the modified Tuomikoski et al., Chakrabarty et al., and Ghose et al. system generally teaches the use of an application that must be downloaded for authentication (see Tuomikoski et al. column 11 lines 34-51), but fails to explicitly disclose providing a request to the customer to download the application on the electronic device if the application is determined to be absent in the electronic device and the determination of the presence of the application on the electronic device is configured to cause an invoking of the application.
However, Badger et al. teaches providing a request to the customer to download the application on the electronic device if the application is determined to be absent in the electronic device and the 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to explicitly download and invoke the application for authentication in the modified Tuomikoski et al., Chakrabarty et al., and Ghose et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for consistent authentication based on the application.
Claims 5-7, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Tuomikoski et al., Chakrabarty et al., Ghose et al., and Badger et al. system as applied to claims 4 and 13 above, and further in view of Martin (US 20150094026).
As per claims 5, 6, 15, and 16, the modified Tuomikoski et al., Chakrabarty et al., Ghose et al., and Badger et al. system discloses the use of link customer authentication information to provide authentication to the system but fails to explicitly disclose subsequent to the invoking of the application, causing determination of whether the application is linked with customer authentication information stored in the electronic device for authenticating the customer and providing a request to the customer to link the application to the customer authentication information if the application is not linked to the customer authentication information.
However, Martin teaches subsequent to the invoking of the application, causing determination of whether the application is linked with customer authentication information stored in the electronic device for authenticating the customer and providing a request to the customer to link the application to the customer authentication information if the application is not linked to the customer authentication information (see paragraphs [0039]-[0044] where during the first use there must be a 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the registration of authentication information in the modified Tuomikoski et al., Chakrabarty et al., Ghose et al. and Badger et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for new users to be added to the system.
As per claims 7 and 17, the modified Tuomikoski et al., Chakrabarty et al., Ghose et al., Badger et al. and Martin system discloses the electronic device comprises biometric access hardware and, wherein the electronic device is further caused to: request the customer to provide a biometric input in relation to authenticating a customer identity if the application is linked to customer biometric information; and compare the biometric input with the customer biometric information stored in the electronic device, wherein the status of the authentication is determined based on a result of the comparison (see Tuomikoski et al. column 9 lines 40-59 and column 11 lines 34-59; Badger et al. paragraph [0047] and Martin paragraph [0043]).
As per claims 19 and 20, the modified Tuomikoski et al., Chakrabarty et al., Ghose et al., Badger et al. and Martin system discloses an electronic device associated with a customer, the electronic device comprising: a biometric access hardware capable of authenticating a customer identity (see Tuomikoski et al. column 9 lines 40-59 and column 11 lines 34-59; Badger et al. paragraph [0047] and Martin paragraph [0043]); a memory for storing instructions, the memory comprising an application associated with an enterprise, the application configured to facilitate authentication of the customer using the biometric access hardware (see Tuomikoski et al. column 9 lines 40-59 and column 11 lines 34-59; Badger et al. paragraph [0047] and Martin paragraph [0043]); and a processor configured to execute the instructions and thereby cause the electronic device to perform at least: receive a notification from a .

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. Applicant argues that Chakrabarty fails disclose the use of both authentication and the device to route the customer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Tuomikoski is relied up for teaching the claimed “receiving, by the system, a status of the authentication of the customer from the application on the electronic device” (see column 10 lines 45-49 and column 9 lines 42-59).  While Tuomikoski generally teaches identifying the customer and the customer’s device and routing the call based on the authentication (see column 10 lines 45-62), there lacks the explicit teaching of teaches identifying the customer, by the system, using a device identifier of the electronic device used by the customer for placing the call.  However, Chakrabarty teaches such an identification of the user (see column 12 lines 1-.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/Primary Examiner, Art Unit 2419